            Case 1:17-cr-00179-APM Document 11 Filed 02/08/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      : CRIMINAL NO. 17-CR-00179 (APM)
                                              :
                v.                            :
                                              :
QUANISHA FOOTES,                              :
                                              :
                       Defendant.             :

              UNITED STATES’ MEMORANDUM IN AID OF SENTENCING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby respectfully submits its Memorandum in Aid of Sentencing.

The government requests that the Court impose a sentence of full incarceration at the low end of

the guidelines range – here twelve (12) months of incarceration – with one (1) year of supervised

release.

                                         Factual Background

       1.       As the Court is aware, the details of the defendant’s actions are contained in the

statement of offense. In relevant part:

       Pursuant to her conviction for Possession with Intent to Distribute Cocaine and two

counts of Assault on a Police Officer in 2014-CF2-021590, in the Superior Court for the District

of Columbia, on or about May 7, 2015, the defendant was sentenced to a term of 32 months and

20 days of incarceration, with five years of supervised release, consecutive to 90 days of

incarceration imposed in 2014-CMD-021589 for a misdemeanor Bail Reform Act conviction.

As a consequence of that judgment, she was committed to the custody of the Bureau of Prisons at

the direction of the Attorney General.

       Pursuant to that sentence, on or about March 29, 2017, and at the continued direction of

the Attorney General and the Bureau of Prisons, the defendant was remanded to the custody of

                                                 -1-
            Case 1:17-cr-00179-APM Document 11 Filed 02/08/19 Page 2 of 4



the Fairview Residential Reentry Center, in the 1400 block of G Street, NE, Washington D.C.

       On June 26, 2017, the defendant was granted temporary leave from the facility at

approximately 6:30 a.m., and she left the facility. At the time she left the facility, she was under

instructions to return by 7:00 p.m. that same day, and she was not authorized to remain away for

any longer period of time.

       The defendant failed to return to the facility on June 26, 2017, by 7:00 p.m., and that

failure was knowing and intentional.

       Subsequently, the defendant was stopped by law enforcement in November 2018, and

the warrant for her escape from Fairview Residential Reentry Center was executed.

                                        Statutory Penalties

       2.       The defendant plead guilty to Count I in the Indictment, charging her with Escape

from Custody, in violation of 18 U.S.C. § 751(a). A violation of 18 U.S.C. § 751(a) carries a

maximum sentence of five years of imprisonment; a fine of $250,000 or twice the pecuniary gain

or loss of the offense, pursuant to 18 U.S.C. § 3571(b)(3); a term of supervised release of not

more than three years, pursuant to 18 U.S.C. § 3583(b)(2); and an obligation to pay any

applicable interest or penalties on fines and restitution not timely made. In addition, the

defendant must pay a special assessment of $100 per felony conviction to the Clerk of the United

States District Court for the District of Columbia.

                                       Sentencing Guidelines

       3.       The Federal Sentencing Guidelines calculation embodied in the Post-Plea

Guideline and Criminal History Calculation Report, ECF No. 10 (“GCHR”), places the

defendant’s base offense level at 13. GCHR ¶ 1. With a four level reduction for a specific

offense characteristic under U.S.S.G. §2P1.1(b)(3), as well as a two level reduction for


                                                 -2-
            Case 1:17-cr-00179-APM Document 11 Filed 02/08/19 Page 3 of 4



acceptance of responsibility, the adjusted total offense level is 7. GCHR ¶¶ 2-9. The

defendant’s criminal history places her in criminal history category V. GCHR ¶¶ 11-17.

Consequently, the Sentencing Guideline range is 12 to 18 months, Zone C eligible, with a fine

range of $1,000 to $9,500, and supervised release term of 1 to 3 years. GCHR ¶¶ 24-27, 36.

                                    The Parties’ Plea Agreement

       4.         There is no plea agreement in this matter. The defendant entered a guilty plea to

the indictment.

                                    Sentencing Recommendation

       5          A district court “should begin all sentencing proceedings by correctly calculating

the applicable Guidelines range.” United States v. Gall, 552 U.S. 38, 49 (2007) (citation

omitted). The Guidelines are “the product of careful study based on extensive empirical

evidence derived from the review of thousands of individual sentencing decisions,” and are the

“starting point and the initial benchmark.” Id. at 46, 49 (citations and footnote omitted). The

district court should next consider all of the applicable factors set forth in Title 18, United States

Code, Section 3553(a). Id. at 49-50. Indeed, the Guidelines themselves are designed to calculate

sentences in a way that implements the considerations relevant to sentencing as articulated in

Section 3553(a). United States v. Rita, 551 U.S. 338, 346-351 (2007). The government agrees

with the GCHR about the applicable Guideline range.

       6.         The Section 3553(a) factors include (1) “the nature and circumstances of the

offense and the history and characteristics of the defendant,” (2) the need for the sentence

imposed to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense, to afford adequate deterrence to criminal conduct, to protect the

public from further crimes of the defendant, and to provide the defendant with needed


                                                  -3-
            Case 1:17-cr-00179-APM Document 11 Filed 02/08/19 Page 4 of 4



correctional treatment, (3) the Sentencing Guidelines and related Sentencing Commission policy

statements, and (4) the need to avoid unwarranted sentence disparities.

       7.       In this matter, the Court has before it a defendant who accepted responsibility and

pled guilty. On the other hand, the defendant left lawful custody and did not try to return.

Accordingly, the government believes that the imposition of a guidelines-compliant sentence of

incarceration at the low end is warranted: here, 12 (12) months of incarceration, along with one

(1) year of supervised release, and a payment of the $100 special assessment.

                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney
                                              D.C. Bar No. 472845
                                              _______/s/__________________
                                              STEPHEN J. GRIPKEY
                                              Assistant United States Attorney
                                              D.C. Bar No. 445410
                                              555 4th Street, NW, Room 4217
                                              Washington, DC 20530
                                              (202) 252-7237; fax: 202-616-2296
                                              Stephen.Gripkey@usdoj.gov




                                                -4-
